        Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERIC TOLLIVER,

                                  Plaintiff,                       ORDER OF SERVICE

                      -against-
                                                                   19-CV-11823 (PMH)
 LIEUTENANT JORDAN; C.O. DEPALO; C.O.
 E. BONNELL; JOHN DOE #1; JANE DOE #1;
 JOHN DOE #2; JANE DOE #2,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants transferred him to a new facility in retaliation

for filing grievances. Plaintiff sues three correction officers at Sullivan County Correctional

Facility, as well as John/Jane Doe Movement and Control officers at the New York State

Department of Corrections and Community Supervision (“DOCCS”). By order dated April 1,

2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”).

                                           DISCUSSION

A.     Valentin Order

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit DOCCS to identify the two John/Jane Doe Movement and Control

officers responsible for transferring Plaintiff from Sullivan Correctional Facility to Attica

Correctional Facility, and then from Attica to Five Points Correctional Facility. It is therefore

ordered that the New York State Attorney General, who is the attorney for and agent of DOCCS,
         Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 2 of 11



must ascertain the identity of each John Doe whom Plaintiff seeks to sue here and the address

where the defendant may be served. The Attorney General must provide this information to

Plaintiff and the Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended complaint

and, if necessary, issue an order directing the Clerk of Court to complete the USM-285 forms with

the addresses for the named John Doe Defendants and deliver all documents necessary to effect

service to the U.S. Marshals Service.

B.     Service on Identified Defendants

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d

Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process

. . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if

the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of Civil

Procedure generally requires that the summonses and complaint be served within 90 days of the

date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summonses

and complaint until the Court reviewed the complaint and ordered that summonses be issued. The

Court therefore extends the time to serve until 90 days after the date the summonses are issued. If

the complaint is not served within that time, Plaintiff should request an extension of time for

service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s

responsibility to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x

                                                  2
         Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 3 of 11



50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary

to identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good

cause’ for an extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Lieutenant Jordan, Correction Officer

DePalo, and Correction Officer E. Bonnell through the U.S. Marshals Service, the Clerk of Court

is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the addresses

for Lieutenant Jordan, Correction Officer DePalo, and Correction Officer E. Bonnell and deliver

to the U.S. Marshals Service all documents necessary to effect service.

        The Clerk of Court is directed to mail a copy of this order and the complaint to New York

State Attorney General at 28 Liberty Street, 15th Floor, New York, New York 10005.

        An “Amended Complaint” form is attached to this order.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge



                                                 3
         Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 4 of 11



v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).



                                                 SO ORDERED:

Dated:   New York, New York
         May 6, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge




                                                 4
Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 5 of 11



            DEFENDANTS AND SERVICE ADDRESSES

    Lieutenant Jordan
    Sullivan Correctional Facility
    325 Riverside Drive
    P.O. Box 116
    Fallsburg, NY 12733-0116

    Correction Officer DePalo
    Sullivan Correctional Facility
    325 Riverside Drive
    P.O. Box 116
    Fallsburg, NY 12733-0116

    Correction Officer E. Bonnell
    Sullivan Correctional Facility
    325 Riverside Drive
    P.O. Box 116
    Fallsburg, NY 12733-0116




                                     5
          Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 6 of 11




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 7 of 11



I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
         Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 8 of 11



IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 9 of 11



V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 10 of 11




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
        Case 7:19-cv-11823-PMH Document 12 Filed 05/06/20 Page 11 of 11



VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
